Citation Nr: 0431460	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder with 
depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a nervous disorder with depression and anxiety.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing in St. Petersburg, Florida, 
in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

At her hearing in September 2004, the veteran testified that 
she received treatment 
for her claimed disability at Homestead Air Force Base, 
Florida, in the late 1970s and 1980s.  Those treatment 
records are not in the claim file.

The veteran testified that she received treatment for her 
claimed disability in 1976 at the VA Medical Center (MC) in 
Miami, Florida.  Those treatment records are not in the claim 
file.

The veteran testified that she received treatment at the 
Florida Medical Center for her claimed disability in 1996.  
Those treatment records are not in the claim file.

The veteran testified that she was currently receiving 
treatment at the VAMC in Miami, Florida, and she submitted an 
undated statement from a resident of the VAMC, countersigned 
by a VA attending physician, indicating she was currently 
receiving treatment at the mental health clinic at that 
facility.  Those treatment records are not in the claim file.

Notwithstanding the fact that the veteran has a documented 
current mental disability, which she claims was incurred in 
or aggravated during her period of active service, no VA 
medical examination is of record with an opinion on that 
issue.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran
provide the names and addresses of 
all health care providers who have 
treated her for her claimed 
disability.  After obtaining any 
needed signed releases from the 
veteran, the RO should request 
copies of all the additional records 
of health care providers identified 
by her, in particular, any records 
from Homestead Air Force Base, 
Florida, in the 1970s and 1980s; 
Florida Medical Center in 1996; and 
the VAMC in Miami, Florida, from 
1976 and from the 1990s to the 
present.  All records received 
should be associated with the claims 
file and, if any requested records 
are unavailable, documentation to 
that effect must be added to the 
claim file.

2.  The RO should then schedule the 
veteran for
a VA examination to determine the 
nature and etiology of her claimed 
mental disorder.  The claims file 
must be made available to, and be 
reviewed by, the examiner in 
conjunction with the examination.  
For any mental disorder diagnosed, 
the examiner should render an 
opinion as to whether it is at least 
as likely as not that such disorder 
had its onset during or was cause by 
her service.  All opinions and 
conclusions expressed must be 
supported by a complete rationale in 
a written report.

3.  After completion of the 
foregoing, the RO should again 
review the claim and readjudicate 
the issue of entitlement to service 
connection for a nervous condition 
with depression and anxiety.  If the 
determination is adverse to the 
claimant, she and her representative 
should be provided an appropriate 
supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




